 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated July 30, 2007
and effective as of the Amendment No. 1 Effective Date (as defined below), to
the Credit Agreement dated as of January 18, 2007 (as in effect immediately
prior to the effectiveness hereof, the “Credit Agreement”) among Fidelity
National Information Services, Inc. (the “Company”), certain Subsidiaries of the
Company party thereto (each, a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each, a “Borrower”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”),
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
Swing Line Lender and L/C Issuer, and Bank of America, N.A., as Swing Line
Lender.
RECITALS:
     1. The Company has advised the Lenders that the Company intends to
undertake the eFunds Merger (as defined below) pursuant to which eFunds will
become a wholly owned Subsidiary of the Company and, in connection therewith,
the Company intends to borrow Additional Term Loans in an aggregate principal
amount of $1,600,000,000.
     2. In connection with the eFunds Merger and related transactions, the
Company wishes to amend the Credit Agreement in the manner described herein. The
Lenders party hereto and the Administrative Agent are willing to agree to such
amendments on and subject to the terms and conditions set forth herein.
     3. The parties hereto therefore agree as follows:
     Section 1. Certain Definitions. Each term used herein which is defined in
the Credit Agreement shall have the meaning assigned to such term in the Credit
Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Credit Agreement shall, on and after
the Amendment No. 1 Effective Date, refer to the Credit Agreement as amended
hereby.
     Section 2. Defined Terms.
     (a) Section 1.01 of the Credit Agreement is hereby amended by adding, in
appropriate alphabetical order, the following defined terms:

 



--------------------------------------------------------------------------------



 



     ”Amendment No. 1” means Amendment No. 1 to Credit Agreement dated July 30,
2007 and effective as of the Amendment No. 1 Effective Date.
     ”Amendment No. 1 Effective Date” means the date on which Amendment No. 1
becomes effective pursuant to Section 15 thereof.
     ”Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.
     ”Cash Management Obligations” has the meaning set forth in the Pledge
Agreement.
     ”Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
     ”Collateral Agent” means JPMCB in its capacity as collateral agent, or any
successor collateral agent.
     ”Collateral Documents” means, collectively, the Pledge Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.
     ”Company Supplemental Agreement” means the Supplemental Agreement dated as
of the Amendment No. 1 Effective Date between the Company and the Administrative
Agent, substantially in the form of Exhibit K.
     ”eFunds” means eFunds Corporation, a Delaware corporation.
     ”eFunds Bonds” means the 5.39% Senior Guaranteed Notes due September 30,
2012 of eFunds issued pursuant to the Note Purchase Agreement dated as of
September 30, 2005 among eFunds and the purchasers party thereto.
     ”eFunds Fee Letter” means the letter agreement, dated June 26, 2007, as
amended, among the Company, the Arrangers and certain Affiliates of the
Arrangers.
     ”eFunds Merger” means the merger between eFunds and Merger Sub, with eFunds
as the surviving entity, all pursuant to the eFunds Merger Agreement.

2



--------------------------------------------------------------------------------



 



     ”eFunds Merger Agreement” means the Agreement and Plan of Merger dated as
of June 26, 2007 among the Company, Merger Sub and eFunds.
     ”eFunds Transactions” means the eFunds Merger, the borrowing of Specified
Additional Term Loans, any refinancing of any existing indebtedness of eFunds
and all related transactions (including the payment of all related fees and
expenses).
     ”Excess Cash Flow” means for any fiscal year of the Company, the excess, if
any, of:
     (a) the sum, without duplication, of
     (i) Consolidated Net Income for such fiscal year,
     (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
     (iii) decreases in Working Capital for such fiscal year, and
     (iv) the aggregate net amount of non-cash loss on the disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income.
     minus
     (b) the sum, without duplication, of
     (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income,
     (ii) Capital Expenditures and Permitted Acquisitions (including any earnout
or other payments made with respect to such Permitted Acquisitions) made in cash
to the extent not financed with (x) the proceeds of long-term Indebtedness
(other than the Obligations) or (y) the proceeds of asset Dispositions and
Casualty Events referred to in clause (b)(vi) below for such fiscal year or any
prior fiscal year,
     (iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and Capitalized Leases) of the Company
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving

3



--------------------------------------------------------------------------------



 



credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder),
     (iv) increases in Working Capital for such fiscal year,
     (v) the aggregate net amount of non-cash gain on the disposition of
property by the Company and its Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income,
     (vi) proceeds of all Dispositions of assets pursuant to
Section 7.05(l)(ii), Section 7.05(q) or Section 7.05(s) and proceeds of all
Casualty Events, in each case received in such fiscal year and to the extent
included in arriving at such Consolidated Net Income,
     (vii) proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,
     (viii) cash payments made in satisfaction of non-current liabilities,
     (ix) cash fees and expenses incurred in connection with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated), and
     (x) cash indemnity payments received pursuant to indemnification provisions
in any agreement in connection with the eFunds Merger, any Permitted Acquisition
or any other Investment permitted hereunder.
     ”FNIS Notes” means the Company’s 4.75% Notes due 2008 issued pursuant to
the Indenture dated September 10, 2003 between the Company and SunTrust Bank, as
trustee.
     ”FNIS Notes Obligations” has the meaning specified in the Pledge Agreement.
     ”Guaranteed Obligations” means (a) in respect of the Guarantee by each
Borrower set forth in Article 10 of this Agreement, (i) all Obligations of each
other Borrower, (ii) all Secured Hedging Obligations of each other Loan Party
and (iii) all Cash Management Obligations of each other Loan Party and (b) in
respect of the Subsidiary Guaranty of any Subsidiary Guarantor, (i) all
Obligations of each other Loan Party, (ii) all

4



--------------------------------------------------------------------------------



 



Secured Hedging Obligations of each other Loan Party and (iii) all Cash
Management Obligations of each other Loan Party, in each case of the obligations
described in clauses (a) and (b) above, now or hereafter existing (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, fees,
indemnities, contract causes of action, costs, expenses or otherwise.
     ”Hedge Agreement” means any Swap Contract permitted under Article 6 or 7
that is entered into by and between the Company or any of its Subsidiaries and
any Hedge Bank.
     ”Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender,
in its capacity as a party to a Hedge Agreement.
     ”Merger Sub” means Agamemnon Merger Corp., a Delaware corporation and a
direct wholly owned subsidiary of the Company.
     ”Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information relating to Uniform Commercial Code
filings of each Loan Party.
     ”Pledge Agreement” means that certain Pledge Agreement, dated as of the
Amendment No. 1 Effective Date, among the Loan Parties and the Collateral Agent,
substantially in the form of Exhibit L.
     ”Pledge Agreement Supplement” has the meaning specified in the Pledge
Agreement.
     ”Secured Hedging Obligations” has the meaning set forth in the Pledge
Agreement.
     ”Secured Obligations” has the meaning specified in the Pledge Agreement.
     ”Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the holders of Cash Management
Obligations, the holders of FNIS Notes Obligations (so long as the FNIS Notes
are outstanding and other than for purposes of Article 10 and the Subsidiary
Guaranty), the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.
     ”Specified Additional Term Loans” means the Additional Term Loans in an
aggregate principal amount of $1,600,000,000, the proceeds of which are to be
used for the eFunds Transactions.

5



--------------------------------------------------------------------------------



 



     ”Uniform Commercial Code” means the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
     ”Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date (excluding cash and Cash Equivalents)
over current liabilities of the Company and its Subsidiaries on such date
(excluding current liabilities in respect to Indebtedness), all determined on a
consolidated basis in accordance with GAAP.
     (b) The definitions of the following terms set forth in Section 1.01 of the
Credit Agreement are hereby amended to read in full as follows:
     ”Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Term Lenders of any tranche or Revolving Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are Term Commitments
of any tranche or Revolving Credit Commitments and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Term Loans of any tranche or Revolving Credit Loans.
     ”Guarantors” means, collectively, (i) each Guarantor Party and (ii) each
Subsidiary Guarantor (with each Subsidiary Guarantor as of the Amendment No. 1
Effective Date listed on Schedule 1.01B).
     ”Loan Documents” means, collectively, (a) this Agreement, (b) the Amendment
No. 1, (c) the Company Supplemental Agreement, (d) the Collateral Documents,
(e) the Notes, (f) the Guaranty, (g) the Fee Letters, (h) the eFunds Fee Letter,
(i) each Letter of Credit Application and (j) each Designated Borrower Request
and Assumption Agreement.
     ”Term Facility” means, at any time, with respect to any Class of Term
Loans, (a) on or prior to the applicable funding date of such Class of Term
Loans, the aggregate amount of the Term Commitments of such Class at such time
and (b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders of such Class outstanding at such time.
     (c) Definition of “Applicable Margin". The definition of “Applicable
Margin” set forth in Section 1.01 of the Credit Agreement is hereby amended to
replace clauses (a)(i) and (b)(i) thereof with the following: “(i) until the
6-month anniversary of the Amendment No. 1 Effective Date, the percentages per
annum set forth below for Pricing Level 4”.

6



--------------------------------------------------------------------------------



 



     (d) Definition of “Consolidated EBITDA”. The definition of “Consolidated
EBITDA” set forth in Section 1.01 of the Credit Agreement is hereby amended
(i) to insert after the words “cash expenses incurred in connection with the
Transaction, the Certegy Merger, the Reorganization” contained in clause
(b)(viii) thereof the words “, the eFunds Transactions” and (ii) to insert after
the words “any non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with the Certegy Merger, the Reorganization” contained
in clause (b)(xiii) thereof the words “, the eFunds Merger”.
     (e) Definition of “Facility". The definition of “Facility” set forth in
Section 1.01 of the Credit Agreement is hereby amended to replace the words “the
Term Facility” contained therein with the words “any Term Facility”.
     (f) Definition of “Leverage Ratio”. The definition of “Leverage Ratio” set
forth in Section 1.01 of the Credit Agreement is hereby amended to insert, after
the words “provided that the amount of Total Indebtedness determined pursuant to
clause (a) above at any date shall be reduced” contained in the fourth and fifth
lines thereof, the words “(i) by the amount of any outstanding Swing Line Loans
or Revolving Credit Loans drawn for the purpose of credit card settlements so
long as (x) such Swing Line Loans and Revolving Credit Loans are repaid within
three Business Days after the applicable date regarding which the Leverage Ratio
is calculated and (y) the Company certifies as to the amount of such Swing Line
Loans and Revolving Credit Loans and such repayment in the applicable Compliance
Certificate and (ii)”.
     (g) Definition of “Maturity Date”. The definition of “Maturity Date” set
forth in Section 1.01 of the Credit Agreement is hereby amended to add the
following proviso at the end thereof: “, provided that the “Maturity Date” for
any Additional Term Loan under an Additional Term Loan Tranche may be a later
date as agreed by the Company and the applicable Lenders providing the
additional Term Commitments in accordance with Section 2.16”.
     (h) Definition of “Responsible Officer". The definition of “Responsible
Officer” set forth in Section 1.01 of the Credit Agreement is hereby amended to
add after the words “Closing Date” the words “or the Amendment No. 1 Effective
Date”.
     (i) Definition of “Subsidiary Guaranty”. The definition of “Subsidiary
Guaranty” set forth in Section 1.01 of the Credit Agreement is hereby amended to
replace the word “Obligations” contained therein with the words “Guaranteed
Obligations”.
     (j) Replacement of References to “Lender Parties". The definition of the
term “Lender Parties” set forth in Section 1.01 of the Credit Agreement is
hereby deleted, and each reference in the Credit Agreement to “Lender Party” and

7



--------------------------------------------------------------------------------



 



“Lender Parties” is hereby amended to refer to “Secured Party” and “Secured
Parties, respectively.
     (k) Replacement of Certain References to “Closing Date”. All references to
the term “Closing Date” located in the following provisions of the Credit
Agreement shall be deemed to be deleted and replaced with the term “Amendment
No. 1 Effective Date”: the definitions of “Guarantee” and “Unrestricted
Subsidiary” in Section 1.01; and Sections 5.11, 6.14, 7.01(b), 7.02(f), 7.03(c),
7.05(f), 7.05(l) and 7.08(j).
     Section 3. Schedules and Exhibits.
     (a) Schedule 1.01B (Amendment No. 1 Effective Date Guarantors).
Schedule 1.01B to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 1.01B attached to the Company Supplemental Agreement.
     (b) Schedule 1.01D (Unrestricted Subsidiaries). Schedule 1.01D to the
Credit Agreement is hereby deleted in its entirety and replaced with
Schedule 1.01D attached to the Company Supplemental Agreement.
     (c) Schedule 5.06 (Litigation). Schedule 5.06 to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 5.06 attached to the
Company Supplemental Agreement.
     (d) Schedule 5.11 (Subsidiaries). Schedule 5.11 to the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule 5.11 attached to the
Company Supplemental Agreement.
     (e) Schedule 7.01 (Existing Liens). Schedule 7.01 to the Credit Agreement
is hereby deleted in its entirety and replaced with Schedule 7.01 attached to
the Company Supplemental Agreement.
     (f) Schedule 7.02 (Existing Investments). Schedule 7.02 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 7.02
attached to the Company Supplemental Agreement.
     (g) Schedule 7.03 (Existing Indebtedness). Schedule 7.03 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 7.03
attached to the Company Supplemental Agreement.
     (h) Schedule 7.08 (Transactions with Affiliates). Schedule 7.08 to the
Credit Agreement is hereby deleted in its entirety and replaced with
Schedule 7.08 attached to the Company Supplemental Agreement.
     (i) Schedule 7.09 (Existing Restrictions). Schedule 7.09 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 7.09
attached to the Company Supplemental Agreement.

8



--------------------------------------------------------------------------------



 



     (j) Exhibit E (Compliance Certificate). Exhibit E to the Credit Agreement
is hereby deleted in its entirety and replaced with the exhibit attached hereto
as Exhibit E.
     (k) Exhibit G (Subsidiary Guaranty). Exhibit G to the Credit Agreement is
hereby deleted in its entirety and replaced with the exhibit attached hereto as
Exhibit G.
     (l) Exhibit K (Company Supplemental Agreement). The exhibit that is
attached hereto as Exhibit K is hereby added as Exhibit K to the Credit
Agreement.
     (m) Exhibit L (Pledge Agreement). The exhibit that is attached hereto as
Exhibit L is hereby attached as Exhibit L to the Credit Agreement.
Section 4. Amendment to Article 2.
     (a) Mandatory Prepayments.
     (i) Section 2.06(b) of the Credit Agreement is hereby amended by
renumbering clauses (iii), (iv) and (v) thereof as clauses (iv), (v) and (vi),
respectively, and adding a new clause (iii) thereto that reads in full as
follows:
     ”(iii) Within ten Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrowers shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the first full fiscal year ended after the
Amendment No. 1 Effective Date) minus (B) the sum of (1) the amount of any
prepayments of the Term Loans made pursuant to Section 2.06(a) during the fiscal
year covered by such financial statements and (2) solely to the extent the
Revolving Credit Commitments are reduced pursuant to Section 2.07(a) in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any prepayments of the Revolving Credit Loans made pursuant to
Section 2.06(a) during the fiscal year covered by such financial statements;
provided that such percentage shall be reduced to (x) 25% if the Leverage Ratio
as of the end of such fiscal year was equal to or less than 3.50:1 and greater
than 3.00:1 and (y) 0% if (I) the Leverage Ratio as of the end of such fiscal
year was equal to or less than 3.00:1 or (II) the Excess Cash Flow for such year
was less than $10,000,000.”

9



--------------------------------------------------------------------------------



 



     (ii) The first sentence of the renumbered clause (iv) of Section 2.06(b) is
hereby amended to read in full as follows: “Each prepayment of Term Loans
pursuant to this Section 2.06(b) shall be applied ratably to each Class of the
Term Loans and in direct order of maturities to the principal repayment
installments of the Term Loans that are due after the date of such prepayment.”
     (iii) The renumbered clause (v) of Section 2.06(b) is hereby amended to
replace the words “pursuant to clauses (i) and (ii) of this Section 2.06(b)”
contained in the second and third lines thereof with the words “pursuant to
clauses (i), (ii) and (iii) of this Section 2.06(b)”.
     (iv) The renumbered clause (vi) of Section 2.06(b) is hereby amended to
replace the words “for purposes of this Section 2.06(b)(v)” contained in the
12th and 13th lines thereof with the words “for purposes of this
Section 2.06(b)(vi)”.
     (b) Repayment of Loans. Section 2.08(a) of the Credit Agreement is hereby
amended by replacing the word “Section 2.06(b)(iii)” contained in the fifth line
thereof with the word “Section 2.06(b)(iv)”.
     (c) Increase in Commitments.
     (i) Section 2.16(a) of the Credit Agreement is hereby amended by replacing
the words “shall not exceed $600,000,000” contained in the sixth line thereof
with the words “shall not exceed $2,100,000,000”.
     (ii) Section 2.16(f)(i) of the Credit Agreement is hereby amended to delete
the parenthetical clause contained in the sixth through eighth lines thereof and
replace it in its entirety with the following parenthetical clause: “(except
that the interest rate, amortization payment amounts and maturity date
applicable to any Additional Term Loan under an Additional Term Loan Tranche may
be as agreed by the Company and the applicable Lenders providing the additional
Term Commitments, provided that such amortization payment amounts and maturity
date shall be in accordance with the requirements of Section 2.16(b))”.
     Section 5. Amendments to Conditions Precedent.
     (a) Conditions to All Credit Extensions.
     (i) Section 4.02(a) of the Credit Agreement is amended hereby to add the
following proviso at the end thereof:
”; provided that the only representations involving eFunds and its Subsidiaries,
the making of which shall be a condition to the Loans made on Amendment No. 1
Effective Date, shall be (A) the

10



--------------------------------------------------------------------------------



 



representations and warranties made by or with respect to eFunds or its
Subsidiaries in the eFunds Merger Agreement as are material to the interests of
Lenders, but only to the extent that the Company has the right to terminate its
obligations under the eFunds Merger Agreement as a result of a breach of such
representations and warranties in the eFunds Merger Agreement and (B) the
representations and warranties set forth in Sections 5.02 (other than clause
(c)(ii) thereof), 5.04, 5.12 and 5.15 of this Agreement.”
     (ii) Section 4.02(b) of the Credit Agreement is hereby amended to read in
full as follows:
     ”(b) Subject to clause (a) above in the case of the Loans made on the
Amendment No. 1 Effective Date, no Default shall exist, or would result from
such Credit Extension or from the application of the proceeds therefrom.”
     Section 6. Amendments to Representations and Warranties.
     (a) Governmental Authorization; Other Consents. Section 5.03 of the Credit
Agreement is hereby amended to read in full as follows:1
     “Section 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required to be made or obtained by any Loan Party in connection with (a) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Pledge Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions, notices or filings, the failure
of which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.”
 

1   The additional language is italicized for ease of reference only.

11



--------------------------------------------------------------------------------



 



     (b) No Material Adverse Effect. Section 5.05(b) of the Credit Agreement is
hereby amended to replace the date “December 31, 2005” contained therein with
the date “December 31, 2006”.
     (c) Perfection. Article 5 of the Credit Agreement is hereby amended by
adding a new Section 5.15 thereto that reads in full as follows:
     “Section 5.15. Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for in the manner reasonably requested by the Administrative
Agent and are in full force and effect, and the Collateral Documents create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.”
     Section 7. Amendments to Affirmative Covenants.
     (a) Certificates; Other Information. Section 6.02(a) of the Credit
Agreement is hereby amended to replace the words “no later than five days”
contained in the first line thereof with the words “no later than five Business
Days”.
     (b) Use of Proceeds. Section 6.11 of the Credit Agreement is hereby amended
to redesignate clause (iii) thereof as clause (iv) and to add immediately prior
to such redesignated clause (iv) a new clause (iii) reading as follows: “,
(iii) to finance the eFunds Merger and the other eFunds Transactions”.
     (c) Covenant to Guarantee Guaranteed Obligations and Give Security.
Section 6.12 of the Credit Agreement is hereby amended to read in full as
follows:
     "Section 6.12. Covenant to Guarantee Guaranteed Obligations and Give
Security. (a) Cause the following Restricted Subsidiaries to guarantee the
Guaranteed Obligations (each a “Subsidiary Guarantor”): such Restricted
Subsidiaries as shall constitute (x) at least 95% of the Consolidated EBITDA of
the Company and its Domestic Subsidiaries (excluding, for the purposes of such
calculation, (1) all Unrestricted Subsidiaries, but including any Subsidiaries
that were, at one time, designated as Unrestricted Subsidiaries, but have been
redesignated as Restricted Subsidiaries pursuant to Section 6.14 and (2) all
Prohibited Restricted Subsidiaries described in the following sentence for so
long as the relevant Indebtedness remains outstanding) for the four fiscal
quarters

12



--------------------------------------------------------------------------------



 



most recently ended for which financial statements have been delivered pursuant
to Section 6.01 and (y) at least 95% of the Total Assets of the Company and its
Domestic Subsidiaries (excluding, for the purposes of such calculation, (1) all
Unrestricted Subsidiaries, but including any Subsidiaries that were, at one
time, designated as Unrestricted Subsidiaries, but have been redesignated as
Restricted Subsidiaries pursuant to Section 6.14 and (2) all Prohibited
Restricted Subsidiaries described in the following sentence for so long as the
relevant Indebtedness remains outstanding) as of the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 6.01. Notwithstanding the foregoing, (i) any Restricted
Subsidiary that is a guarantor of any Permitted Subordinated Indebtedness shall
also be required to be a Subsidiary Guarantor, (ii) no Subsidiary shall be
required to be a Subsidiary Guarantor if such Subsidiary is a Foreign Subsidiary
or a Domestic Subsidiary of a Foreign Subsidiary and (iii) no Restricted
Subsidiary that is prohibited from guaranteeing the Guaranteed Obligations
pursuant to documents governing any Indebtedness assumed in connection with a
Permitted Acquisition and not incurred in contemplation thereof (each, a
“Prohibited Restricted Subsidiary”) shall be required to become a Subsidiary
Guarantor for so long as such Indebtedness remains outstanding.
     (b) At the end of each fiscal quarter of the Company, the Company shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.12(a) to
become Subsidiary Guarantors and, within 60 days after the end of such fiscal
quarter (or such longer period as the Administrative Agent may agree in its
reasonable discretion), will at the Company’s expense:
     (i) Cause any new Subsidiary Guarantors (each, an “Additional Guarantor”)
to duly execute and deliver to the Administrative Agent a guaranty substantially
in the form of Exhibit G (either directly or via a guaranty supplement) or such
other form of guaranty or guaranty supplement to guarantee the Guaranteed
Obligations in form and substance reasonably satisfactory to the Administrative
Agent and the Company, it being understood and agreed that each Subsidiary that
is required to be a Subsidiary Guarantor on the Closing Date shall duly execute
and deliver to the Administrative Agent a Subsidiary Guaranty on the Closing
Date; provided that in connection with any acquisition of any Restricted
Company, if any Subsidiary that is not already a Subsidiary Guarantor shall be
required, pursuant to the provisions of Section 6.12(a) to become a Subsidiary
Guarantor, the Company shall, in each case at the Company’s expense and within
30 days of

13



--------------------------------------------------------------------------------



 



being so required, cause such Subsidiary to duly execute and deliver to the
Administrative Agent a Subsidiary Guaranty;
     (ii) Cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent a Pledge Agreement Supplement, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Pledge Agreement and other security documents in effect on the
Amendment No. 1 Effective Date), granting a Lien in substantially all of the
Equity Interests directly held by such Restricted Subsidiary, in each case
securing the Secured Obligations of such Additional Guarantor; provided that
(A) no more than 65% of the voting Equity Interests of any Foreign Subsidiary
that are held directly by a Loan Party shall be required to be pledged to
support the Secured Obligations (except to the extent such Equity Interests are
pledged to support obligations under any Permitted Subordinated Indebtedness);
(B) no Equity Interests of any Restricted Subsidiary which have been pledged to
secure Indebtedness of such Additional Guarantor assumed in connection with a
Permitted Acquisition that is secured by a Lien permitted by Section 7.01(p)
shall be required to be pledged, but only for so long as such Lien is in effect;
(C) no Equity Interests of any Foreign Subsidiary that are held directly by a
Foreign Subsidiary shall be required to be pledged to support the Secured
Obligations (except to the extent such Equity Interests are pledged to support
obligations under any Permitted Subordinated Indebtedness); (D) Equity Interests
in any Joint Venture which cannot be pledged without the consent of any third
party (and which such consent has not been obtained) shall not be required to be
pledged to support the Secured Obligations to the extent such restriction is
enforceable; and (E) Equity Interests of a Restricted Subsidiary shall not be
required to be pledged to support the Secured Obligations if the Administrative
Agent reasonably determines that the costs of obtaining the security interest in
such Equity Interests are unreasonably excessive in relation to the benefit to
the Secured Parties of the security to be afforded thereby;
     (iii) Cause such Additional Guarantor to deliver, to the extent required to
be pledged hereunder or under the Collateral Documents, any and all certificates
representing Equity Interests owned by such Restricted Subsidiary accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank; and
     (iv) Take and cause such Additional Guarantor to take whatever action
(including the filing of Uniform Commercial Code financing statements, and
delivery of stock and membership

14



--------------------------------------------------------------------------------



 



interest certificates) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Pledge
Agreement Supplements and other security documents delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms.
     (c) (i) So long as the eFunds Bonds remain outstanding, no Equity Interests
of any Subsidiary of eFunds shall be pledged to support the Secured Obligations
and (ii) so long as the FNIS Notes remain outstanding, no Equity Interests of
any Subsidiary of the Company shall be pledged to support the Secured
Obligations to the extent that grant of a Lien on the same would result in
triggering additional financial reporting requirements under Rule 3-16 of
Regulation S-X under the 1934 Act upon securing the FNIS Notes (as contemplated
by Section 4.04 of the indenture governing the FNIS Notes, as in effect on the
Amendment No. 1 Effective Date); provided that, within 30 days, or such longer
period as the Administrative Agent may agree in its reasonable discretion, after
all such bonds or notes cease to be outstanding or any such Person ceases to be
so classified and restricted, the Borrowers shall cause each such Person that is
a Guarantor to comply with Section 6.12(b).
     (d) Within 45 days after the reasonable request therefor by the
Administrative Agent, or such longer period as the Administrative Agent may
agree in its reasonable discretion, the Borrowers shall, at the Borrowers’
expense, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in Section 6.12(b) in respect of foreign Equity Interests
as the Administrative Agent may reasonably request.
     (e) Notwithstanding anything to the contrary in this Agreement, to the
extent that the Company shall determine at any time that certain Restricted
Subsidiaries that are not required to be Subsidiary Guarantors pursuant to the
provisions of Section 6.12(a) above are parties to a Subsidiary Guaranty and/or
a Pledge Agreement, the Company shall be entitled to give notice to that effect
to the Administrative Agent whereupon such Restricted Subsidiaries shall no
longer be deemed to be Subsidiary Guarantors and the Administrative Agent shall
promptly release each such Restricted Subsidiary from its Subsidiary Guaranty
and any applicable Pledge Agreement (and release any liens granted on any
Collateral of such Restricted Subsidiary).
     (d) Further Assurances. Section 6.13 of the Credit Agreement is hereby
amended to read in full as follows:

15



--------------------------------------------------------------------------------



 



     "Section 6.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.”
     (e) Designation of Subsidiaries. Section 6.14 of the Credit Agreement is
hereby amended (i) to replace the words “a Joint Venture in existence on the
Closing Date that thereafter becomes a Subsidiary (an “Excluded Unrestricted
Subsidiary”)” contained in the third through fifth lines thereof, with the words
“(x) a Joint Venture in existence on the Amendment No. 1 Effective Date that
thereafter becomes a Subsidiary or (y) a Securitization Vehicle (each, an
“Excluded Unrestricted Subsidiary”)” and (ii) to replace the words “designation
of any Subsidiary as an Unrestricted Subsidiary” contained in the second
sentence thereof with the words “designation of any Subsidiary (other than a
Securitization Vehicle) as an Unrestricted Subsidiary”.
     Section 8. Amendment to Negative Covenants.
     (a) Liens.
     (i) Section 7.01(b) of the Credit Agreement is hereby amended to replace
the words “Liens existing on the Closing Date” contained in the first line
thereof with the words “Liens existing on the Amendment No. 1 Effective Date”.
     (ii) Section 7.01 of the Credit Agreement is hereby amended to add a new
sentence at the end of such section that reads in full as follows:
“Without limitation of the foregoing, in no event shall the Company or any of
its Restricted Subsidiaries create, incur, assume or suffer to exist any Lien
upon any of the Equity Interests in eFunds or any of its Subsidiaries (other
than under the Loan Documents) so long as the eFunds Bonds are outstanding.”
     (b) Investments.
     Section 7.02(n) of the Credit Agreement is hereby amended (x) to insert
after the words “the book value of the assets of an Unrestricted Subsidiary”
contained in the second and third lines thereof and after the words “the book
value of all Unrestricted Subsidiaries” contained in the seventh and eighth
lines thereof, the words “other than any Securitization Vehicle”; and (y) to
insert after the words “not to exceed” contained in the

16



--------------------------------------------------------------------------------



 



ninth and tenth lines thereof, the phrase “for all Unrestricted Subsidiaries
(other than Securitization Vehicles)”.
(c) Indebtedness.
     The proviso at the end of Section 7.03 of the Credit Agreement is hereby
amended to read in its entirety as follows: “provided that at the time of
incurrence or assumption of any Specified Debt described below, after giving
effect to such Specified Debt, the aggregate principal amount of all Specified
Debt shall not exceed the greater of $500,000,000 and 15% of Consolidated
Shareholders’ Equity. For purposes hereof, “Specified Debt” means, without
duplication, (A) any Indebtedness of a Loan Party that is secured by Liens
permitted to exist in reliance on any of clauses (n), (p) or (w) of Section 7.01
and (B) (1) any Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted to exist in reliance on any of clauses (g), (h), (w)(i) (but
only if the Liens securing such Indebtedness are permitted to exist in reliance
on any of clauses (n), (p) or (w) of Section 7.01) or (x) of this Section 7.03
(the “Excluded Debt”) and (2) any Guarantee of Excluded Debt permitted by this
Section 7.03.”
     (d) Dispositions. Section 7.05(f) of the Credit Agreement is hereby amended
by replacing the words “shall not exceed $50,00,000” contained in the second and
third lines thereof with the words “shall not exceed $100,000,000”.
     (e) Burdensome Agreements. Section 7.09 of the Credit Agreement is hereby
amended by replacing the words “exist on the date hereof” contained in clause
(i)(x) to the proviso thereto with the words “exist on the Amendment No. 1
Effective Date”.
     (f) Financial Covenants. The table set forth in Section 7.10(a) is hereby
amended to read in full as follows:

          Period Ending Date   Leverage Ratio  
December 31, 2006 through December 31, 2008
    4.0:1.0  
March 31, 2009 through December 31, 2009
    3.5:1.0  
March 31, 2010 and thereafter
    3.25:1.0  

     Section 9. Amendments to Events of Default and Remedies.
     (a) Events of Default. Section 8.01 of the Credit Agreement is hereby
amended by replacing the period at the end of clause (j) thereof with “; or” and
adding a new clause (k) thereof that reads in full as follows:

17



--------------------------------------------------------------------------------



 



     ”(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 15(a) of Amendment No. 1 or Section 6.12 hereof shall for
any reason (other than pursuant to the terms thereof including as a result of a
transaction permitted under Section 7.05) cease to create a valid and perfected
first priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection or priority (other
than in an informational notice delivered to the Administrative Agent), except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates or
other possessory collateral actually delivered to it representing securities or
other collateral pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements, continuation statements or equivalent
filings.”
     Section 10. Amendments to Agent Provisions.
     (a) Appointment and Authorization of Agents. Section 9.01 of the Credit
Agreement is hereby amended by adding a new clause (c) thereto that reads in
full as follows:
     ”(c) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.”
     (b) Delegation of Duties. Section 9.02 of the Credit Agreement is hereby
amended by inserting the following parenthetical clause after the words “duties
under this Agreement or any other Loan Document” contained therein: “(including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder)”.

18



--------------------------------------------------------------------------------



 



     (c) Liability of Agents. Section 9.03 of the Credit Agreement is hereby
amended by inserting the following clause after the words “or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document,” contained in 9th through 11th lines thereof: “or the
perfection or priority of any Lien or security interest created or purported to
be created under the Collateral Documents,”.
     (d) Successor Agents. The 6th and 7th sentences of Section 9.09 of the
Credit Agreement is hereby amended to read in full as follows:
     “If no successor agent has accepted appointment as the Administrative Agent
by the date which is 30 days following the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or an L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.”
     (e) Collateral and Guaranty Matters. Section 9.11 of the Credit Agreement
is amended to read in full as follows:
     “Section 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent:
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) Secured Hedging Obligations, (B) Cash Management Obligations, (C) FNIS Notes
Obligations and (D) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (or
provision therefor in full in a manner reasonably satisfactory to each L/C
Issuer), (ii) that is sold or to be sold as part of or in connection with any
sale permitted

19



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document to any Person other than a Loan
Party, (iii) subject to Section 11.01, if approved, authorized or ratified in
writing by the Required Lenders, or (iv) owned by a Guarantor upon release of
such Guarantor from its obligations under its Guaranty pursuant to clause
(b) below; and
     (b) to release any Guarantor from its obligations under any Loan Document
to which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Permitted Subordinated Indebtedness unless and until such
Guarantor is (or is being simultaneously) released from its guarantee with
respect to such Permitted Subordinated Indebtedness.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Loan Documents pursuant to this Section 9.11. In
each case as specified in this Section 9.11, the Administrative Agent will, at
the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.”
     (f) Appointment of Supplemental Administrative Agents. Section 9.13 of the
Credit Agreement is hereby amended by renumbering subsection (b) thereof as
subsection (c) and inserting a new subsection (b) that reads in full as follows:
     ”(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article

20



--------------------------------------------------------------------------------



 



9 and of Section 9.07 (obligating the Borrowers to pay the Administrative
Agent’s expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.”
     Section 11. Amendments to Guaranty.
     (a) Guaranty. The first sentence of Section 10.01 of the Credit Agreement
is hereby amended to read in its entirety as follows:
“Each Borrower (other than a Designated Borrower that is a Foreign Subsidiary)
hereby guarantees the punctual payment when due, whether at scheduled maturity
or by acceleration, demand or otherwise, of all of its Guaranteed Obligations
(each Borrower in its capacity as guarantor under this Article 10, a “Guarantor
Party”).”
     (b) Guaranty Absolute. Section 10.03 of the Credit Agreement is hereby
amended (i) to renumber clauses (d), (e), (f) and (g) thereof as clauses (e),
(f), (g) and (h), respectively, (ii) to replace clause (c) thereof with the
following clause (c) and (iii) to insert a new clause (d) that reads in full as
follows:
     ”(c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of its Guaranteed
Obligations;
     (d) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of its Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of its Guaranteed Obligations or any other Secured Obligations of any Loan
Party under the Loan Documents or any other assets of any Loan Party or any of
its Subsidiaries;”.
     (c) Waiver and Acknowledgments.
     (i) Section 10.04(a) of the Credit Agreement is hereby amended to replace
the clause “any requirement that any Lender Party exhaust any right or take any
action against any Loan Party or any other Person” contained at the end thereof
with the following clause: “any requirement that any Secured Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
Collateral”.

21



--------------------------------------------------------------------------------



 



     (ii) Section 10.04(c) of the Credit Agreement is hereby amended to insert
after the words “to proceed against any of the other Loan Parties, any other
guarantor or any other Person” contained in the fifth and sixth lines therein
the words “or any Collateral”.
     (d) Subrogation. Section 10.05 of the Credit Agreement is hereby amended by
(i) adding after the words “against any other Loan Party or any other insider
guarantor” contained in the 8th line of the first sentence thereof the words “or
any Collateral” and (ii) adding the following clause at the end of the second
sentence thereof: “, or to be held as Collateral for any of such Guarantor
Party’s Guaranteed Obligations or other amounts payable by it under this Article
10 thereafter arising”.
     Section 12. Amendments to Miscellaneous Provisions.
     (a) Amendments, Etc.
     (i) Clause (ii)(B) to the first proviso to Section 11.01(a) of the Credit
Agreement is hereby amended to read in full as follows:
     ”(B) release all or substantially all of the Collateral in any transaction
or series of related transactions, or release all or substantially all of the
value of the Guaranty”.
     (ii) The second proviso to Section 11.01(a) of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (4) thereto,
(ii) renumbering clause (5) thereto as clause (6) and inserting after the words
“the Fee Letters” contained in such clause (6) the words “and the eFunds Fee
Letter” and (iii) inserting a new clause (5) that reads in full as follows:
     ”(5) no amendment, waiver or consent shall alter the allocation of payments
set forth in Section 2.06(b)(iv) between the Classes of Term Loans without the
consent of Lenders having more than 50% of the outstanding principal amount of
each Class of Term Loans affected thereby, voting as separate classes; and”.
     (iii) Section 11.01(e) of the Credit Agreement is hereby amended to insert
the words “of any Class” after the words “to permit the refinancing of all
outstanding Term Loans” contained in the third and fourth lines thereof.
     (iv) Section 11.01(f) of the Credit Agreement is hereby amended (i) to
replace the words “by one or more Lenders (the “Consenting Lenders”)” contained
in the fourth line thereof with the words “by the Required Lenders” and (ii) to
replace all other references to

22



--------------------------------------------------------------------------------



 



“Consenting Lenders” contained therein with the words “Required Lenders”.
     (v) Section 11.04 of the Credit Agreement is hereby amended to insert the
following sentence after the end of the first sentence thereof:
“The foregoing costs and expenses shall include all search and filing charges
relevant to the Collateral and fees and taxes related thereto, and the related
reasonable out-of-pocket expenses incurred by any Agent.”
     (vi) Section 11.07(d)(i) of the Credit Agreement is hereby amended to
replace the dollar amount “$10,000,000” contained therein with the dollar amount
“$1,000,000”.
     (vii) Section 11.07(f) of the Credit Agreement is hereby amended to insert
after the words “any amendment, waiver or other modification described in
Section 11.01(a)(i)” contained in 13th and 14th lines thereof the words “or
Section 11.01(a)(ii)”.
     Section 13. Amendment of Subsidiary Guaranty. The parties hereto agree that
the Subsidiary Guaranty dated as of January 18, 2007 shall be amended to reflect
the terms set forth in the form of Subsidiary Guaranty attached hereto as
Exhibit G (such amendment being referred to herein as the "Subsidiary Guaranty
Amendment”).
     Section 14. Representations and Warranties. The Company, as a Borrower
under the Credit Agreement, hereby represents and warrants to the Agents and the
Lenders as follows:
     (a) Authorization; No Contravention. The execution, delivery and
performance by the Company of this Amendment are (a) within the Company’s
corporate or other powers, (b) have been duly authorized by all necessary
corporate, shareholder or other organizational action, and (c) do not and will
not (i) contravene the terms of any of the Company’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01 of the Credit
Agreement), or require any payment to be made under any (A) documentation
governing any Permitted Subordinated Indebtedness, (B) any other Contractual
Obligation to which the Company is a party or affecting the Company or the
properties of the Company or any of its Subsidiaries or (C) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which the Company or its property is subject; or
(iii) violate, in any material respect, any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

23



--------------------------------------------------------------------------------



 



     (b) Binding Effect. This Amendment has been duly executed and delivered by
the Company. This Amendment constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy insolvency,
reorganization, receivership, moratorium or other Laws affecting creditors’
rights generally and by general principles of equity.
     Section 15. Conditions To Effectiveness of Amendment. This Amendment shall
become effective upon the satisfaction of the following conditions (the
“Amendment No. 1 Effective Date”):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, or electronic copies or facsimiles followed promptly by
originals (unless otherwise specified), each properly executed by a Responsible
Officer of the applicable Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:
     (i) executed counterparts of this Amendment from the Company and the
Required Lenders;
     (ii) a guaranty substantially in the form of Exhibit G (either directly or
via a guaranty supplement) or such other form of guaranty or guaranty supplement
to guarantee the Guaranteed Obligations in form and substance reasonably
satisfactory to the Administrative Agent and the Company, duly executed by
eFunds, it being agreed that for so long as the eFunds Bonds are outstanding,
eFunds shall guarantee such obligations only up to an amount that is permitted
by the indenture governing the eFunds Bonds;
     (iii) executed counterparts of the Subsidiary Guaranty Amendment and the
Company Supplemental Agreement (together with all schedules contemplated
thereby, which schedules shall be reasonably satisfactory to the Administrative
Agent);
     (iv) the Pledge Agreement, duly executed by each Loan Party together with:
     (A) certificates representing any certificated Pledged Equity referred to
therein accompanied by undated stock powers executed in blank,
     (B) a completed Perfection Certificate in the form attached hereto as Annex
B dated the Amendment No. 1 Effective Date and executed by a Responsible Officer
of each Loan Party (or such other form as may be reasonably acceptable to the
Administrative Agent); and

24



--------------------------------------------------------------------------------



 



     (C) evidence reasonably satisfactory to the Administrative Agent that the
Liens (if any) indicated on a lien search with respect to each Loan Party in the
jurisdiction where such Loan Party is located (within the meaning of Section
9-307 of the Uniform Commercial Code as in effect in the State of New York)
either (1) with respect to the Company and its subsidiaries existing prior to
the time of the eFunds Merger, are permitted by Section 7.01 or (2) with respect
to eFunds and its subsidiaries existing at the time of the eFunds Merger, are
disclosed on the schedules to the eFunds Merger Agreement or are otherwise
permitted to exist by the eFunds Merger Agreement without giving the Company the
right to refuse to close on the eFunds Merger as a result of the existence of
such Liens;
     (v) evidence (in form reasonably satisfactory to the Administrative Agent)
of the identity, authority and capacity of each Responsible Officer of each Loan
Party executing this Amendment, the Subsidiary Guaranty Amendment or Subsidiary
Guaranty, the Company Supplemental Agreement or any Collateral Document on the
Amendment No. 1 Effective Date;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;
     (vii) opinions of counsel to the Company addressed to each Agent and each
Lender providing legal opinions substantially similar to those set forth on
Annex C hereto (with standard exceptions and qualifications reasonably
acceptable to the Administrative Agent);
     (viii) a certificate signed by a Responsible Officer of the Company
certifying as to the satisfaction of the conditions set forth in Section 15(f)
and (g) of this Amendment;
     (ix) a certificate attesting to the Solvency of the Company and the
Restricted Subsidiaries (taken as a whole) after giving effect to the eFunds
Transactions, this Amendment and each of the other transactions contemplated to
occur on the Amendment No. 1 Effective Date from the chief financial officer,
treasurer or assistant treasurer of the Company; and
     (x) copies (certified to be true and complete by the Company) of any
amendments to the eFunds Merger Agreement and the disclosure schedules thereto.
     (b) All fees and expenses required to be paid on or before the Amendment
No. 1 Effective Date shall have been paid in full in cash.

25



--------------------------------------------------------------------------------



 



     (c) The eFunds Merger Agreement and any material agreement relating thereto
shall not have been altered, amended or otherwise changed or supplemented in a
manner material and adverse to the Lenders or any condition therein waived in a
manner material and adverse to the Lenders, in each case without the consent of
the Arrangers (which shall not be unreasonably withheld or delayed). The eFunds
Merger shall have been consummated, or substantially concurrently consummated,
in accordance with the terms of the eFunds Merger Agreement.
     (d) There shall not have occurred between December 31, 2006 and the
Amendment No. 1 Effective Date any event, occurrence, change, state of
circumstances or condition which, individually or in the aggregate has had or is
reasonably likely to have a “Material Adverse Effect” (as defined in the eFunds
Merger Agreement and set forth for ease of reference in the annex attached
hereto as Annex A).
     (e) The Lenders shall have received (i) audited consolidated financial
statements of eFunds for the fiscal year ended December 31, 2006 and (ii) such
financial information for periods ending after December 31, 2006 as shall be
publicly available prior to the Amendment No. 1 Effective Date (or as may be
otherwise delivered to the Company pursuant to the eFunds Merger Agreement). The
Lenders shall have received pro forma consolidated financial statements as to
the Company and its Subsidiaries, and forecasts of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Amendment No. 1 Effective Date and on an annual basis for each
year thereafter until the Maturity Date.
     (f) The representations and warranties of the Company contained in
Section 14 of this Amendment and the representations and warranties of the
Company and each other Borrower contained in Article 5 of the Credit Agreement
and in the other Loan Documents shall be true and correct in all material
respects on and as of the Amendment No. 1 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided that the only representations involving eFunds and its
Subsidiaries, the making of which shall be a condition to the effectiveness of
this Amendment, shall be (A) the representations and warranties made by or with
respect to eFunds or its Subsidiaries in the eFunds Merger Agreement as are
material to the interests of Lenders, but only to the extent that the Company
has the right to terminate its obligations under the eFunds Merger Agreement as
a result of a breach of such representations and warranties in the eFunds Merger
Agreement and (B) the representations and warranties set forth in Sections 5.02
(other than clause (c)(ii) thereof), 5.04, 5.12 and 5.15 of the Credit Agreement
(as amended by this Amendment).

26



--------------------------------------------------------------------------------



 



     (g) Subject to clause (f) above, no Default shall exist with respect to the
Company and its Subsidiaries at the time of, or after giving effect to, the
eFunds Transactions and this Amendment.
     Section 16. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. This Amendment
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.
[The remainder of this page is intentionally blank.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:   /s/ Jennifer F. Alvarado         Name:   Jennifer F. Alvarado      
  Title:   Vice President and Assistant Treasurer     

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
      By:   /s/ Robert Anastasio         Name:   Robert Anastasio        
Title:   Vice President     

            Name of Lender:
      By:               Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
Definition of “Material Adverse Effect” in eFunds Merger Agreement
     "Material Adverse Effect” means any material adverse change in or effect on
the business, financial condition, assets, liabilities or results of operations
of the eFunds and its Subsidiaries taken as a whole, other than any change or
effect arising out of or resulting from (a) a decrease in the market price of
shares of eFunds Common Stock (provided that any underlying cause of such
decline may be considered in determining whether there may be a Material Adverse
Effect), (b) general political, economic or business conditions globally or in
the United States or any country or region in which eFunds does business or any
changes therein, (c) general financial, credit or capital market conditions,
including interest rates or exchange rates, or any changes therein, (d) changes
in general legal, tax or regulatory conditions in the United States or any other
countries or regions in which eFunds does business, (e) changes in U.S. GAAP or
authoritative interpretations thereof, and changes in applicable law and related
rules or regulations, (f) acts of war (whether or not declared), the
commencement, continuation or escalation of a war, acts of armed hostility,
sabotage or terrorism or other international or national calamity or any
material worsening of such conditions threatened or existing as of the date of
this Agreement, (g) any change or effect generally affecting the industries or
business segments in which eFunds operates, (h) any hurricane, earthquake,
flood, or other natural disasters or acts of God, (i) the announcement of the
eFunds Merger Agreement, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, vendors, lenders,
investors, joint venture partners or employees (but not any litigation resulting
from such announcement), (j) any action by the Company or any of its Affiliates
prior to the date of the eFunds Merger Agreement or (k) any action or omission
by eFunds at the request or direction of the Company, provided that any change
or effect arising out of or resulting from the matters described in items
(b) through (h) of this definition shall not be excluded to the extent that such
change or effect disproportionately affects eFunds as compared to the majority
of persons engaged in the industries in which eFunds operates.

 